                                          Case 5:18-cv-00767-BLF Document 176 Filed 02/03/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     AMAZON.COM, INC., et al.,                       Case No. 18-cv-00767-BLF
                                   8                   Plaintiffs,
                                                                                         FINAL JUDGMENT
                                   9            v.

                                  10     PERSONAL WEB TECHNOLOGIES,
                                         LLC, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s order Granting in Part and Denying in Part Amazon.com, Inc.’s and

                                  14   Amazon Web Services, Inc.’s motion for summary judgment of non-infringement (ECF 174), IT IS

                                  15   ORDERED AND ADJUDGED that judgment be entered in favor of Plaintiffs and counter-

                                  16   defendants Amazon.com, Inc. and Amazon Web Services, Inc. and against Defendants and counter-

                                  17   claimants PersonalWeb Technologies, LLC and Level 3 Communications, LLC.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: February 3, 2020

                                  22                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
